- Prepared by EDGARX.com 2016 full year results Rio Tinto announces cash generation of $8.5 billion and $3.6 billion of shareholder returns 8 February 2017 Rio Tinto chief executive J-S Jacques said: “Today’s results show we have kept our commitment to maximise cash and productivity from our world-class assets, delivering $3.6 billion in shareholder returns while maintaining a robust balance sheet. At the same time, we strengthened the portfolio and advanced our high-value growth projects as we look to the future. “We enter 2017 in good shape. Our team will deliver $5 billion of extra free cash flow over the next five years from our productivity programme. Our value over volume approach, coupled with a robust balance sheet and world-class assets, places us in a strong position to deliver superior shareholder returns through the cycle.” 2016 highlights – Generated strong operating cash flow of $8.5 billion and underlying earnings of $5.1 billion. – Achieved $1.6 billion of pre-tax sustainable operating cash cost improvements.1 – Investing in three major growth projects in bauxite, copper and iron ore. – Optimising the portfolio with disposals of $1.3 billion announced or completed in 2016 and up to $2.45 billion announced to date in 2017. – Strengthened the balance sheet further with net debt reduced to $9.6 billion. – Returning cash to shareholders with $3.6 billion announced with respect to 2016: full year dividend of 170 US cents per share, equivalent to $3.1 billion. share buy-back of $0.5 billion in Rio Tinto plc shares over the course of 2017. in total, represents 70 per cent of 2016 underlying earnings. Year to 31 December 2016 2015 Change Net cash generated from operating activities (US$ millions) 8,465 9,383 -10% Underlying earnings2 (US$ millions) 5,100 4,540 +12% Net earnings / (loss) (US$ millions) 4,617 (866) n/a Capital expenditure3 (US$ millions) (3,012) (4,685) -36% Underlying earnings per share (US cents) 283.8 248.8 +14% Basic earnings / (loss) per share (US cents) 256.9 (47.5) n/a Ordinary dividend per share (US cents) 170.0 215.0 -21% At 31 December 2016 2015 Change Net debt4, 6 (US$ millions) 9,587 13,783 -30% Gearing ratio5, 6 17% 24% The financial results are prepared in accordance with IFRS and are unaudited. 1 Operating cash cost improvements represent the difference between the current and prior year full cash cost of sales per unit based on the prior year volume sold. 2Underlying earnings is a key financial performance indicator which management uses internally to assess performance. It is presented here to provide greater understanding of the underlying business performance of the Group’s operations. Net and underlying earnings relate to profit attributable to the owners of Rio Tinto. Underlying earnings is defined and reconciled to net earnings on page 46. 3Capital expenditure is presented gross, before taking into account any disposals of property, plant and equipment. 4Net debt is defined and reconciled to the balance sheet on page 40. 5Gearing ratio is defined as net debt divided by the sum of net debt and total equity at each period end. 6These financial performance indicators are those which management use internally to assess performance, and therefore are considered relevant to users of the accounts. Page 1 of 47 Continued focus on generating cash Revenues and earnings – Consolidated sales revenues of $33.8 billion, $1.0 billion lower than last year, primarily due to lower average commodity prices, and lower market premia for aluminium. – EBITDA1 margin of 38 per cent in 2016, compared with 34 per cent in 2015, reflecting the positive impact of the cash cost improvements. – Underlying earnings of $5.1 billion, $0.6 billion higher than 2015, with cash cost improvements of $1.2 billion (post-tax) more than offsetting the $0.5 billion (post-tax) impact of lower prices. – Underlying earnings per share of 283.8 US cents compared with 248.8 US cents in 2015. – Net earnings of $4.6 billion were $0.5 billion lower than underlying earnings reflecting net gains on disposals of businesses of $0.4 billion, non-cash exchange rate and derivative gains of $0.5 billion, offset by impairments of $0.2 billion, additional closure provisions for legacy operations of $0.3 billion, an onerous contract provision of $0.3 billion, a tax provision of $0.4 billion and restructuring costs of $0.2 billion. Cash flow and balance sheet – Generated net cash from operating activities of $8.5 billion, ten per cent lower year-on-year, primarily due to working capital movements and an increase in interest paid to $1.3 billion, of which $0.5 billion related to early redemption costs associated with the bond purchase programmes. – Paid taxes and royalties of $4 billion in 2016 of which approximately $3 billion was paid in Australia. – Capital expenditure of $3.0 billion, of which $1.7 billion was sustaining capex. – Generated free cash flow2 of $5.8 billion which included $0.3 billion of sales of property, plant and equipment. In addition, the Group received $0.8 billion in net proceeds from disposals in 2016, with up to $2.6 billion expected in 2017, including the Coal & Allied transaction for up to $2.45 billion. – Further strengthened the balance sheet with a 30 per cent reduction in net debt to $9.6 billion and gearing ratio of 17 per cent. Growth projects – Silvergrass iron ore development in the Pilbara announced on 2 August 2016 for $338 million, to maintain the Pilbara blend and lower unit costs, adding 10 million tonnes of annual capacity with commissioning in the second half of 2017. – Oyu Tolgoi underground copper mine development in Mongolia announced on 6 May 2016 for $5.3 billion: first tonnes expected in 2020, with average production of 560 thousand tonnes between 2025 and 20303. – Amrun bauxite project in Queensland, announced on 27 November 2015 for $1.9 billion, remains on track, with production and shipping expected to commence in the first half of 2019, increasing bauxite exports by around 10 Mt/a4. 1 EBITDA margin is defined as Group underlying EBITDA divided by Product Group total revenues as per the Financial Information by Business Unit on page 11 where it is reconciled to profit on ordinary activities before finance items and taxation and consolidated sales revenue.
